Citation Nr: 1008850	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This decision denied the Veteran's 
service connection claim for tinnitus, and, in granting the 
Veteran's claim for service connection for PTSD, assigned a 
30 percent rating effective from June 14, 2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in January 
2010.

Moreover, the Board observes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the appellant seemed to raise this 
issue in the course of a VA PTSD examination conducted in 
September 2006, as well as at his January 2010 hearing (see 
page 10 of hearing transcript (transcript)).  Therefore, the 
issue is raised by the record.  As such, the issue is 
properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand:  To clarify that a February 2008 VA 
treatment report which is marked "unsigned" and "draft 
copy", was indeed conducted by a VA mental health 
professional; to have the RO review additional pertinent 
evidence received subsequent to the last SSOC; to obtain 
additional VA treatment records; and to afford the Veteran a 
VA examination.

A VA psychiatric/psychosocial assessment report is of record, 
dated in February 2008, from the "BH/MHC" (Benton Harbor? 
Mental Health Clinic), but this report is "unsigned" and 
noted to be a "draft copy".  On remand, the RO should 
clarify whether this examination was conducted by a VA mental 
health professional and the RO should attempt to obtain a 
"signed" or "electronically signed" copy of this report or 
otherwise identify the examiner and verify that this 
examination is adequate for rating purposes.  

The record reflects that in March 2008 the RO issued a 
supplemental statement of the case (SSOC) on the claims for 
service connection for tinnitus and for entitlement to an 
initial disability rating in excess of 30 percent for 
service-connected PTSD.  However, after the issuance of the 
March 2008 SSOC but prior to the RO's certification of the 
appeal to the Board in August 2009, the RO received 
additional evidence pertinent to the claims consisting of VA 
outpatient records, dated in 2008, as well as the report of 
VA audio examination dated in November 2008.  The evidence 
also included an April 2009 letter from a VA Clinical Social 
Worker.  The RO has not considered this evidence in 
adjudicating either of the claims.  Since this case must be 
remanded for other reasons, the Board will instruct the RO to 
consider this evidence on remand and issue an SSOC, rather 
than attempt to obtain the Veteran's waiver of his right to 
RO consideration of the additional evidence in the first 
instance.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

The April 2009 letter from the VA Clinical Social Worker 
reflects that she is associated with the Benton Harbor 
Community Based Outpatient Clinic (CBOC), and she stated that 
she had seen the Veteran in both group therapy and individual 
treatment since 2005.  VA treatment records from the Battle 
Creek VAMC (VA Medical Center), the parent facility for 
Benton Harbor CBOC, are in the claims file but are dated most 
recently in February 2008.  Morover, these records show only 
one treatment record, dated in February 2006, as having been 
written by the Clinical Social Worker who wrote the April 
2009 letter.  Treatment records from Battle Creek VAMC dated 
from December 2004 to April 2005 are in the claims file but 
then the earliest treatment records are dated in 2008.  
Therefore, the RO should obtain Battle Creek VAMC records, to 
include Benton Harbor CBOC records, from April 2005 to the 
present.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
These treatment records should therefore be associated with 
the claims file.  38 U.S.C.A. § 5103A (West 2002).

With regard to the appeal of the initial rating for PTSD, the 
last VA C&P PTSD examination was in September 2006, more than 
three years ago.  Although the record contains the February 
2008 VA treatment examination, this examination report, as 
noted above, is unsigned and marked "draft copy".  At the 
January 2010 hearing before the Board, the Veteran asserted 
that his service-connected PTSD, in the "last few years" 
had "gotten worse."  See page 19 of the transcript.  His 
representative requested that a contemporaneous examination 
be conducted in order to evaluate the "current state" of 
the Veteran's PTSD disability.  See page 20 of transcript.  
In some instances, when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Given the problems with the February 2008 VA 
treatment examination report and given the possibility for 
"staged" ratings to be assigned in an appeal of an initial 
rating, the Board concludes that remand for another VA PTSD 
examination is needed in this case to render a decision on 
the PTSD initial disability rating claim.  38 C.F.R. 
§ 3.159(c)(4); Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (where a Veteran appeals the initial assignment of a 
disability rating, if later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found). 

As concerning the claim for entitlement to TDIU raised within 
the context of the appeal of the initial rating for PTSD, the 
Board notes first that the Veteran should be sent the 
appropriate application form for this claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Second, the Board notes 
that, to be granted, a TDIU rating must be supported by 
medical evidence that a claimant's service-connected 
disability or disabilities have rendered a veteran unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a) (2009).  Given the assertions made by the 
Veteran during the January 2010 hearing, where he claimed 
that his service-connected PTSD prevented him from working 
(see page 10 of transcript), the Board concludes that, on 
remand, a VA examiner should address the extent of functional 
and industrial impairment due to the veteran's service-
connected PTSD.  See Gary v. Brown, 7 Vet. App. 229 (1994); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. 
Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-32 (1991).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the Veteran the 
appropriate application form for a claim 
for TDIU.

2.  The RO should obtain treatment 
records from the Benton Harbor CBOC from 
April 2005 to the present and associate 
them with the claims file.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

The RO should clarify whether a VA 
psychiatric/psychosocial assessment 
report, dated in February 2008, from the 
"BH/MHC" (Benton Harbor? Mental Health 
Clinic), which is "unsigned" and noted 
to be a "draft copy" is the report of 
an examination that was conducted by a VA 
mental health professional, and the RO 
should attempt to obtain a "signed" or 
"electronically signed" copy of this 
report or otherwise identify the examiner 
and verify that this examination is 
adequate for rating purposes.  

3.  After all treatment records, if any, 
are associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be made available to 
and reviewed by the examiner.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  The examiner 
should assign an Axis V diagnosis (GAF 
score), consistent with the Diagnostic 
and Statistical Manual of Mental 
Disorders 32 (4th ed.1994) (DSM-IV).

Additionally, the examiner should address 
the extent of functional and industrial 
impairment due to the veteran's service-
connected PTSD.  The specific PTSD 
symptoms which cause social and 
occupational impairment must be 
identified and discussed.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner should also, based on the 
examination and a review of the record, 
render an opinion as to whether the 
Veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).
7.  Thereafter, the RO should 
readjudicate the Veteran's service 
connection claim for tinnitus and his 
claim for entitlement to an initial 
disability rating in excess of 30 percent 
for service-connected PTSD increase in 
light of all the evidence of record.  The 
RO is advised that it is to make 
determinations based on its review of the 
complete evidentiary record (to include 
all evidence associated with the claims 
file subsequent to the issuance of the 
March 2008 SSOC), and the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
Veteran and any other applicable legal 
precedent.  As to the claim concerning 
the Veteran's service-connected PTSD 
disability, the RO should also consider 
whether "staged" ratings are 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

8.  The RO then should adjudicate the 
TDIU claim.  If the issue is denied, the 
RO must notify the Veteran of his 
appellate rights on the issue, and inform 
him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


